Citation Nr: 0029553	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-12 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for weak and flat feet, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1951 to March 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO rating decision that denied an 
increased evaluation for the veteran's weak feet (rated 10 
percent under diagnostic code 5276).  The veteran submitted a 
notice of disagreement in October 1998, and the RO issued a 
statement of the case in April 1999.  The veteran submitted a 
substantive appeal in June 1999.


FINDING OF FACT

The veteran's foot condition is manifested primarily by 
hallux valgus deformities in each foot, flattening of the 
longitudinal arches, and complaints of pain and weakness, 
that together produce functional impairment which is the 
equivalent of severe bilateral flatfoot.


CONCLUSION OF LAW

A 30 percent rating for the veteran's weak and flat feet is 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.57, 4.59, 4.71a, Codes 5003, 
5276, (1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from March 1951 to March 1953.

Service medical records at the time of the veteran's pre-
induction examination in February 1951 note bilateral pes 
planus, 1st degree.

Service medical records show treatment for plantar valgus of 
the right foot, as being secondary to pes planus that was 
then rigid.

Service medical records at the time of the veteran's 
discharge examination in March 1953 note pes planus, 3rd 
degree.

The veteran underwent a VA examination in July 1953.  
Clinical findings were consistent with bilateral flat foot, 
2nd degree.  The veteran walked unaided without a limp with 
surprising good spring off mechanism.  There was very slight 
callosity under the head of the second metatarsal, 
bilaterally; there was slight tenderness over the right post-
tibial tendon.  The examiner noted no deformity of instep 
bilaterally, and that the veteran's shoes had unsatisfactory 
longitudinal supports.

An August 1953 RO rating decision granted service connection 
by way of aggravation for weak feet, and assigned a 10 
percent evaluation under diagnostic code 5276, effective from 
the day following the date of discharge in March 1953.

The veteran underwent a VA examination in June 1958.  He 
reported aching in both feet.

A July 1958 RO rating decision continued the 10 percent 
rating for weak feet.

The veteran underwent a VA examination in January 1984.  He 
reported that the condition of his feet had progressively 
worsened each year, and that he recently fell and broke his 
right ankle.

A February 1984 RO rating decision continued the 10 percent 
rating for weak feet.

A January 1985 statement from the veteran's treating 
physician indicates that the physician had noticed increasing 
degenerative-type instability settling into the veteran's 
lower lumbar spine with increased problems with the veteran's 
long-standing foot problems.

A January 1985 statement from a 20-year acquaintance of the 
veteran indicates that the veteran's feet and back had 
deteriorated so badly that the veteran was unable to walk for 
any distance, and had much difficulty and pain when doing so.  
The acquaintance also noted that the veteran spent most of 
his workday confined to his desk and relied on others to do 
his "leg work."

The veteran testified at a hearing in March 1985 to the 
effect that he had a throbbing pain in his feet, which 
restricted his walking and standing; that he wore special 
arch supports and shoes; that he soaked his feet at night; 
and that he took medication at times and was given shots by 
his physician.

The veteran underwent a VA examination in May 1985.  X-rays 
showed mild hallux valgus deformity of the right foot.

VA outpatient records in August 1986 show assessments of 
degenerative arthritis in the right ankle and of pes planus.

A decision by the Board in August 1986 denied a rating in 
excess of 10 percent for weak feet.

The veteran underwent a VA examination in August 1987.  He 
reported that his feet, knees, and back were causing severe 
pain, and that his right ankle was weak.  He reported that he 
fell often and needed support whenever walking.  Upon 
examination, the veteran had pronated feet due to bilateral 
pes planus; range of motion of the ankles was within normal 
limits in all directions.  There was mild bilateral hallux 
valgus.  The veteran ambulated with the assist of a cane for 
back problems, degenerative joint disease of the knees, and 
for pain in both feet.  Circulation was intact in both feet.  
X-rays of both feet revealed no evidence of recent fracture, 
dislocation, or bone destruction.  The veteran was diagnosed 
with probable post-traumatic osteoarthritis at the right 
ankle, otherwise unremarkable.

A September 1987 RO rating decision continued the 10 percent 
rating for weak feet.

The veteran underwent a VA examination in May 1988.  He 
reported that he was unable to withstand any prolonged 
standing or walking.  X-rays revealed mild flattening of the 
longitudinal arches bilaterally, a little bit more prominent 
on the left.  The examiner noted clawing of the toes of the 
left foot and modest bilateral hallux valgus.  The veteran 
walked with both feet externally rotated without much ankle 
plantar flexion.  There was no loss of passive motion, and no 
sensory or circulatory loss.

A July 1988 RO rating decision continued the 10 percent 
rating for weak feet.

VA outpatient records show that the veteran was treated for 
tenderness along the top and medial side of the left foot in 
July 1991.  He reported swelling and restriction of movement, 
and denied injury.

X-rays of the right foot in May 1994 revealed normal 
alignment osseous structures and mild degenerative change of 
the right ankle with small marginal osteophytes.  Joint 
spaces and soft tissues were otherwise unremarkable.
  
VA outpatient records in June 1997 show an assessment of mild 
arthritis of the right big toe.

The veteran underwent a VA examination in June 1998.  He 
reported that he first noticed the onset of pain in both feet 
with weightbearing while in service in 1953.  He reported 
that he was treated in service with shoe corrections.  The 
veteran reported that he had continuing pain in both feet, 
which recently raised up into his calves.  He reported that 
he could not walk far and that he wore arch supports and used 
a cane for ambulation.  He reported taking no medications.

Upon examination, the veteran was fully ambulatory using a 
cane; he had a total knee replacement arthroplasty in 1991.  
He walked with a symmetrical external rotation gait.  The 
ambulation was very slow.  Examination of both feet revealed 
flattening of the longitudinal arches.  There was no 
metatarsal arch abnormality; there was bilateral hallux 
primus valgus.  There were no other toe abnormalities.  
Sensation and circulation were intact.  Range of motion was 
85 degrees of dorsiflexion and 125 degrees of plantar 
flexion, bilaterally; there was 25 degrees of inversion and 
20 degrees of eversion, bilaterally.  Motion did not seem to 
be painful; there were no areas of tenderness.  X-rays 
revealed hallux valgus deformities, bilaterally.  The veteran 
was diagnosed with bilateral pes planus with secondary hallux 
primus valgus.

Statements of the veteran in the claims folder are to the 
effect that he has constant pain and swelling in his feet, as 
well as deformity and callosities; and that his ambulation is 
limited and he must use a cane or a walker.


B.  Legal Analysis

The veteran's claim for evaluation of weak and flat feet is 
well grounded, meaning it is plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Also, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  Furthermore, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is x-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is x-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on x-ray evidence may not 
be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5003.

A review of the record shows that service connection has been 
granted for weak and flat feet, and that an evaluation was 
assigned under Diagnostic Code 5276.

A 10 percent evaluation is warranted for moderate bilateral 
acquired flatfoot where the weight-bearing lines are over or 
medial to the great toes and there is inward bowing of the 
tendo achillis and pain on manipulation and use of the feet. 
A 30 percent evaluation is warranted for severe bilateral 
acquired flatfoot manifested by marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use of 
the feet, indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent rating is warranted 
for pronounced bilateral acquired flatfoot manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, and marked inward displacement and severe spasm 
of the tendo achillis on manipulation which is not improved 
by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 
5276.

The evidence of record shows that the veteran had fallen in 
1983 and had fractured his right ankle. X-rays now show 
degenerative arthritis of the right ankle. The Board notes 
that service connection is not in effect for residuals of 
fracture of the right ankle.  As such, symptoms attributable 
to this non-service-connected disability may not be 
considered in the evaluation of the service-connected weak 
and flat feet.  38 C.F.R. § 4.14.  Consequently, the Board 
finds that a higher rating pursuant to Code 5003 is not 
warranted.

In this case, the Board notes recent evidence of hallux 
valgus deformities in each foot and flattening of the 
longitudinal arches.  The evidence also reflects that the 
veteran complains of constant daily pain in his feet that 
gives him problems when walking or standing.  Pain may 
provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the veteran's statements to the 
effect that he has functional impairment from pain that 
interferes with his ability to walk and stand. 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.

In DeLuca, 8 Vet. App. 202, the Court held that in evaluating 
a service-connected disability, the Board must consider 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
record reflects that the veteran had fallen often and needed 
support whenever walking.  The Board finds that this evidence 
also shows functional loss due to weakness, and pain with 
prolonged ambulation.  It appears that the most prominent 
features of the veteran's disability are hallux valgus 
deformities in each foot, flattening of the longitudinal 
arches, and functional impairment from pain and weakness that 
restrict ambulation.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The Board notes that the veteran also has nonservice-
connected back and knee problems that may adversely affect 
his ability to walk.  A VA examiner indicated that the 
veteran ambulated with the assist of a cane for back 
problems, degenerative joint disease of the knees, and for 
pain in both feet.  In this case, the Board is unable to 
disassociate any functional impairment due to pain and 
weakness while walking from the veteran's service-connected 
disability.

In light of all evidence of record, the Board finds that the 
veteran's present level of disability and functional loss due 
to pain and weakness more nearly approximate the criteria for 
a 30 percent rating under diagnostic code 5276.  That is, the 
effect of pain and weakness on manipulation and use of the 
feet with hallux valgus deformities is equivalent to 
"severe" bilateral flatfoot. Accordingly, a rating of 30 
percent is warranted.  DeLuca, 8 Vet. App. 202.

There is no evidence of marked pronation and extreme 
tenderness of the plantar surfaces of the feet to warrant a 
higher rating.  Nor is there evidence in the record that the 
veteran's weak and flat feet present exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


ORDER

A 30 percent rating is granted for weak and flat feet, 
subject to the regulations applicable to the payment of 
monetary awards.


		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


